Exhibit 10.18
EMPLOYMENT AGREEMENT
     This Employment Agreement (the “Agreement”) is made effective as of
October 1, 2010 (the “Effective Date”), by and between Evans Bank, N.A. (the
“Bank”), Evans Bancorp, Inc. (the “Company”), and William R. Glass (the
“Executive”). Any reference to the “Employer” shall mean both the Company and
the Bank.
     WHEREAS, the Executive is currently employed by the Employer pursuant to an
employment agreement effective as of September 30, 2009 (the “Prior Agreement”);
and
     WHEREAS, the Employer desires to terminate the Prior Agreement and replace
it with this Agreement; and
     WHEREAS, Executive is willing to serve the Employer on the terms and
conditions hereinafter set forth and has agreed to such changes; and
     NOW, THEREFORE, in consideration of the mutual covenants herein contained,
and upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:
ARTICLE 1 POSITION AND RESPONSIBILITIES.
     During the term of this Agreement, Executive agrees to serve as Executive
Vice President and Senior Loan Officer until December 31, 2010 (the “Executive
Position”), and will perform all duties and will have all powers associated with
such position as established by the President and Chief Executive Officer of the
Employer (the “Chief Executive Officer”). Beginning on October 1, 2010 and
ending on December 31, 2012, the Executive will transition to the role of
Executive Vice President, Commercial Lending with responsibilities to include
serving as a member of the Internal and External Loan Committee, the Loan Review
Committee, involved in the structure and staffing of a loan workout area, acting
as mentor to the Chief Commercial Loan Officer and Senior Credit Officer, as
well as business development and the development of referral sources
(accountants and lawyers).
ARTICLE 2 TERM AND DUTIES.
     (a) Term. The Executive’s period of employment with the Employer under this
Agreement (“Employment Period”) shall begin on the Effective Date and shall end
on December 31, 2012.
     (b) Performance Evaluations. From time to time, the Chief Executive Officer
shall conduct informal evaluations of the Executive’s performance.
     (c) Duties; Membership on Other Boards.
     (1) During the full-time engagement portion of the Employment Period,
except for periods of absence occasioned by illness, reasonable vacation
periods, and reasonable leaves of absence approved by the Chief Executive
Officer, Executive shall devote substantially all his business time, attention,
skill, and efforts to the faithful performance of his duties hereunder including
activities and services related to the organization, operation and management of
the Employer; provided, however, that, with the approval of the Chief Executive
Officer, Executive may serve, or continue to serve, on the boards of directors
of, and hold any other offices or positions in, business companies or business
organizations, which, in the Chief Executive Officer’s judgment, will not
present any conflict of interest with the Employer, or materially affect the
performance of Executive’s duties pursuant to this Agreement it being understood
that membership in and service on boards or committees of social, religious,
charitable or similar organizations does not require Chief Executive Officer
approval pursuant to this Section. For purposes of this Section, Chief Executive
Officer’s approval shall be deemed to have been granted as to service with any
such business company or organization that Executive was serving as of the date
of this Agreement and disclosed to the Chief Executive Officer.
     (2) During the final twenty-four (24) months of the Employment Period, the
Executive shall devote an amount of time as agreed to between the Executive and
the Chief Executive Officer with respect to performing duties hereunder, which
amount of time is expected to be significantly less than the amount of time
specified in Section 2(c)(1) above.

113



--------------------------------------------------------------------------------



 



ARTICLE 3 COMPENSATION, BENEFITS AND REIMBURSEMENT.
     3.1. Base Salary. The Employer shall pay Executive a salary of not less
than $192,900.00 per year (“Base Salary”). Such Base Salary shall be payable
biweekly, or with such other frequency as officers and employees are generally
paid. The Employer may increase, but not decrease, Executive’s Base Salary (with
any increase in Base Salary to become “Base Salary” for purposes of this
Agreement).
     3.2. Bonus and Incentive Compensation. Executive will be entitled to
participate in any cash or equity-based incentive compensation or bonus plans or
programs as the Employer may make available to senior executive officers from
time to time. Nothing paid to Executive under any such plan or arrangement will
be deemed to be in lieu of other compensation to which Executive is entitled
under this Agreement.
     3.3. Employee Benefits. Executive shall be entitled to participate in all
employee benefit plans, programs and arrangements as generally provided by the
Bank or Company to their senior executive officers and for which Executive shall
qualify. Without limiting the foregoing, the Executive may participate in the
medical, health and other insurance (including life insurance) plans maintained
by the Employer for the benefit of employees.
     3.4. Paid Time Off. Executive is entitled to no less than four weeks of
paid vacation per year, plus five personal days and customary Bank holidays. Any
unused paid time off during an annual period shall be treated in accordance with
the Employer’s personnel policies as in effect from time to time.
     3.5. Expense Reimbursements. Until December 31, 2010, the Bank shall
provide Executive with a monthly automobile allowance of not less than $800.
During the Employment Period, the Employer shall pay or reimburse Executive for
his reasonable country club dues through the remaining term of the Agreement,
and for all reasonable travel, entertainment and other reasonable expenses
incurred by Executive during the course of performing his obligations under this
Agreement. The Bank also shall reimburse Executive for fees and expenses
associated with membership in trade associations or professional memberships
related to the business of the Bank or the Company. All reimbursements under
this Section 3(e) shall be paid as soon as practicable by the Employer upon
presentation to the Employer of an itemized account of such expenses in such
form as the Employer may reasonably require; provided, however, that no payment
shall be made later than March 15 of the year immediately following the year in
which the expense was incurred.
ARTICLE 4 PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION.
     4.1. Upon the occurrence of an Event of Termination (as herein defined),
the provisions of this section shall apply. As used in this Agreement, an “Event
of Termination’’ shall mean and include any one or more of the following:
          (i) the involuntary termination by the Company or the Bank of
Executive’s employment hereunder for any reason other than a Termination for
Cause, as defined in Section 7 hereof, or a termination for Disability as set
forth in Section 6 hereof; and
          (ii) Executive’s resignation from the Employer’s employ upon any of
the following events (which shall be treated as termination of employment for
“Good Reason”), unless consented to by Executive:
               (A) a relocation of Executive’s principal place of employment to
a location that is more than thirty-five (35) miles from the location of the
Employer’s principal executive offices as of the date of this Agreement;
               (B) a material reduction in the benefits and perquisites,
including Base Salary, to Executive from those being provided in the Agreement
as of the Effective Date (except for any reduction that is part of a reduction
in pay or benefits that is generally applicable to officers or employees);
               (C) a liquidation or dissolution of the Bank or the Company other
than liquidations or dissolutions that are caused by reorganizations that do not
affect the status of the Executive; or
               (D) a material breach of this Agreement by the Employer.
Upon the occurrence of any event described in clause (ii) above, Executive shall
have the right to elect to terminate his employment under this Agreement by
resignation within 90 days after the event giving rise to said right to elect,
which

114



--------------------------------------------------------------------------------



 



termination by Executive shall be an Event of Termination. The Employer shall
have 30 days to remedy any event set forth in clauses (ii)(A) through (D) above;
provided, however, that the Employer shall be entitled to waive such period and
make an immediate payment hereunder. If the Employer remedies the event within
such 30-day cure period, then no Good Reason shall be deemed to exist with
respect to such event. If the Employer does not remedy the event within such
30-day cure period, then the Executive may deliver a Notice of Termination, as
defined in Section 9(c) hereof, for Good Reason at any time within 60 days
following the expiration of such cure period.
          (iii) The involuntary termination of Executive’s employment by the
Employer without cause or the voluntary resignation by Executive from the
Employer’s employ for Good Reason within one (1) year following a Change in
Control (as defined in Section 5 below).
     4.2. Within 30 days following the occurrence of an Event of Termination,
the Employer shall pay Executive, or, in the event of his subsequent death, his
beneficiary or beneficiaries, or his estate, as the case may be, as severance
pay or liquidated damages, or both, a lump sum cash amount equal to the Base
Salary that would have been paid during the remaining term of this Agreement
(based on the Base Salary in effect upon the Event of Termination); provided,
however, that such payment is conditioned upon the Executive signing a general
release acceptable to the Employer, in substantially the form set forth as
Appendix A to this Agreement. Such payment shall not be reduced in the event
Executive obtains other employment following termination of employment. Upon an
Event of Termination, the Executive shall have such rights as specified in any
other employee benefit plans or programs maintained by the Employer, as may be
in effect from time to time.
     4.3. Upon the occurrence of an Event of Termination, the Employer will
continue to provide, under the same cost-sharing arrangement as is in effect
upon the Event of Termination, life insurance and non-taxable medical and health
insurance coverage substantially comparable, as reasonably or customarily
available, to the coverage maintained by the Employer for Executive prior to his
termination, except to the extent such coverage may be changed in its
application to all Employer employees. Such coverage shall continue until
December 31, 2012.
     4.4. Notwithstanding the foregoing, in the event the Executive is a
Specified Employee (as defined herein), solely to the extent necessary to avoid
penalties under Code Section 409A, payment to the Executive’s benefit pursuant
to Sections 4(b) and 4(c), if applicable, shall be made to the Executive on the
first day of the seventh month following the Executive’s Event of Termination;
provided, however, that the six-month delay for such payment shall not apply in
the event that the separation pay is due to upon an involuntary Separation from
Service or a Good Reason Separation from Service and the amount of the
separation pay does not exceed two times the lesser of (i) the Executive’s
annualized compensation based upon his annual rate of pay for the taxable year
preceding the year in which the Separation from Service occurs; or (ii) the
limit set forth in Section 401(a)(17) of the Internal Revenue Code for the year
in which the Separation from Service occurs (i.e. for 2009, $245,000), as
provided in Treasury Regulation Section 1.409A-1(b)(9)(iii) (which separation
pay, if in excess of the limit, shall be made as provided herein up to the
amount of the limit). “Specified Employee” shall be interpreted to comply with
Code Section 409A and shall mean a key employee within the meaning of Code
Section 416(i) (without regard to paragraph 5 thereof), but an individual shall
be a “Specified Employee” only if the Company or the Bank or any affiliate is a
publicly traded company.
     4.5. For purposes of this Agreement, Event of Termination shall be
construed to require a “Separation from Service” as defined in Code Section 409A
and the Treasury Regulations promulgated thereunder, such that the Employer and
Executive reasonably anticipate that the level of bona fide services Executive
would perform after termination would permanently decrease to a level that is
less than 50% of the average level of bona fide services performed (whether as
an employee or an independent contractor) over the immediately preceding
36-month period.
ARTICLE 5 CHANGE IN CONTROL.
     5.1. For these purposes, a Change in Control of the Company or the Bank
shall mean a change in control of a nature that:
          (i) would be required to be reported in response to Item 5.01 of the
current report on Form 8-K, as in effect on the date hereof, pursuant to
Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”);
or
          (ii) results in a Change in Control of the Bank or the Company within
the meaning of the Bank Holding Company Act, as amended, and applicable rules
and regulations promulgated thereunder by the Federal Reserve Board
(collectively, the “BHCA”), or under the Bank in Control Act and the rules and
regulations promulgated thereunder by the Federal Reserve Board, as in effect at
the time of the Change in Control; or

115



--------------------------------------------------------------------------------



 



          (iii) without limitation such a Change in Control shall be deemed to
have occurred at such time as (a) any “person” (as the term is used in Sections
13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25% or more of the combined voting power
of Company’s outstanding securities, except for any securities purchased by the
Bank’s employee stock ownership plan or trust; or (b) individuals who constitute
the Board on the date hereof (the “Incumbent Board”) cease for any reason to
constitute at least a majority thereof, provided that any person becoming a
director subsequent to the date hereof whose election was approved by a vote of
at least three-quarters of the directors comprising the Incumbent Board, or
whose nomination for election by the Company’s stockholders was approved by the
same Nominating Committee serving under an Incumbent Board, shall be, for
purposes of this clause (b), considered as though he were a member of the
Incumbent Board; or (c) a plan of reorganization, merger, consolidation, sale of
all or substantially all the assets of the Bank or the Company or similar
transaction in which the Bank or Company is not the surviving institution occurs
or is implemented; or (d) a proxy statement soliciting proxies from stockholders
of the Company is distributed, by someone other than the current management of
the Company, seeking stockholder approval of a plan of reorganization, merger or
consolidation of the Company or similar transaction with one or more
corporations as a result of which the outstanding shares of the class of
securities then subject to the plan are exchanged for or converted into cash or
property or securities not issued by the Company; or (e) a tender offer is made
for 25% or more of the voting securities of the Company and the shareholders
owning beneficially or of record 25% or more of the outstanding securities of
the Company have tendered or offered to sell their shares pursuant to such
tender offer and such tendered shares have been accepted by the tender offeror.
     5.2. Notwithstanding the preceding paragraphs of this Section, in the event
that the aggregate payments or benefits to be made or afforded to Executive in
the event of a Change in Control would be deemed to include an “excess parachute
payment” under Section 280G of the Code or any successor thereto, then the cash
severance payable under Section 4 shall be reduced by the minimum amount
necessary to result in no portion of the payments and benefits payable by the
Employer under Section 4 being non-deductible pursuant to Code Section 280G and
subject to an excise tax imposed under Code Section 4999.
ARTICLE 6 TERMINATION FOR DISABILITY OR DEATH.
     6.1. Termination of Executive’s employment based on “Disability” shall be
construed to comply with Code section 409A and shall be deemed to have occurred
if (i) the Executive is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death, or last for a continuous period of not less than
12 months; (ii) by reason of any medically determinable physical or mental
impairment which can be expected to result in death, or last for a continuous
period of not less than 12 months, the Executive is receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Employer; or (iii) the Executive is determined to
be totally disabled by the Social Security Administration. The provisions of
paragraph 6(b) and (c) shall apply upon the termination of the Executive’s
employment for Disability.
     6.2. Executive shall participate in the short and long term disability
plans and benefits offered by the Bank to senior executives, including, but not
limited to, (i) long term disability income replacement benefits equal to no
less than 60% of Executive’s base salary and bonus, based on Executive being
unable to perform the required functions of Executive’s own occupation and (ii)
supplemental retirement benefits under a long-term disability program, such
that, in the event the Executive receives long term disability benefits, an
additional amount will be credited for the benefit of the Executive and will be
paid at the time and in the form specified in the plan documents. If Executive
pays the premiums for such long-term disability coverage on an after-tax basis,
the Bank shall increase Executive’s base salary by the grossed up amount
necessary in order to accommodate Executive’s payment of such premiums, such
that Executive’s net base salary is not decreased as a result of Executive’s
payment of such premiums on an after-tax basis.
     6.3. The Employer will cause to be continued, under the same cost-sharing
arrangement as is in effect for active employees, life insurance and non-taxable
medical and health insurance coverage substantially comparable, as reasonable or
customarily available, to the coverage maintained by the Employer for Executive
prior to his termination for Disability, except to the extent such coverage may
be changed in its application to all Employer employees or not available on an
individual basis to an employee terminated for Disability. This coverage shall
cease upon the earlier of (i) Executive’s full-time employment by another
employer; (ii) Executive attaining the age of 65; (iii) Executive’s death; or
(iv) thirty-six months after the Effective Date. Upon a termination of
Executive’s employment due to Disability, the Executive shall have such rights
as specified in any other employee benefit plans or programs maintained by the
Employer, as may be in effect from time to time.
     (d) In the event of Executive’s death during the term of the Agreement, his
estate, legal representatives or named beneficiaries (as directed by executive
in writing) shall be paid a lump sum amount equal to two (2) times Executive’s
Base Salary in effect at the time of Executive’s death, which will be paid
within 30 days of the Executive’s

116



--------------------------------------------------------------------------------



 



death. Any payment due Executive by reason of any life insurance benefit
provided to him under a plan maintained by the Employer shall offset this
obligation, but such payments are in addition to any other benefits that the
Executive’s beneficiaries may be entitled to receive under any employee benefit
plan maintained by the Employer for the benefit of the Executive, including, but
not limited to, the Employer’s tax-qualified retirement plans, supplemental
executive retirement plans (including any life insurance agreements related to
the supplemental executive retirement plans).
ARTICLE 7 TERMINATION FOR CAUSE.
     (a) The Employer may terminate the Executive’s employment at any time, but
any termination other than Termination for Cause, as defined herein, shall not
prejudice the Executive’s right to compensation or other benefits under the
Agreement. The Executive shall have no right to receive compensation or other
benefits for any period after Termination for “Cause.” Termination for “Cause”
shall include termination because of the Executive’s personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, material breach of the Code of Ethics of either the Bank or the Company,
material violation of the Sarbanes-Oxley requirements for officers of public
companies that in the reasonable opinion of the Chief Executive Officer will
likely cause substantial financial harm or substantial injury to the reputation
of the Company or the Bank, willfully engaging in actions that in the reasonable
opinion of the Chief Executive Officer will likely cause substantial financial
harm or substantial injury to the business reputation of the Company or the
Bank, failure to perform stated duties after receiving written notice of
Executive’s failure to perform assigned duties, willful violation of any law,
rule or regulation (other than routine traffic violations or similar offenses)
or final cease-and-desist order, or material breach of any provision of the
Agreement.
     (b) For purposes of this Section, no act or failure to act, on the part of
the Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Employer. Any
act, or failure to act, based upon the direction of the Chief Executive Officer
or based upon the advice of counsel for the Employer shall be conclusively
presumed to be done, or omitted to be done, by the Executive in good faith and
in the best interests of the Employer.
ARTICLE 8 NOTICE.
     8.1. Any purported termination by the Employer for Cause shall be
communicated by Notice of Termination to Executive. If, within 30 days after any
Notice of Termination for Cause is given, Executive notifies the Employer that a
dispute exists concerning the termination, the parties shall promptly proceed to
arbitration. Notwithstanding the pendency of any such dispute, the Employer
shall discontinue paying Executive’s compensation until the dispute is finally
resolved in accordance with this Agreement. If it is determined that Executive
is entitled to compensation and benefits under Section 4 of this Agreement, the
payment of such compensation and benefits by the Employer shall commence
immediately following the date of resolution by arbitration, with the cash
amount that would have been paid pending arbitration and interest thereon (at
the prime rate as published in The Wall Street Journal from time to time) paid
to Executive as a cash lump sum within 30 days after the date the arbitration
results are delivered to the Employer.
     8.2. Any other purported termination by the Employer or by Executive shall
be communicated by a Notice of Termination to the other party. If, within
30 days after any Notice of Termination is given, the party receiving such
Notice of Termination notifies the other party that a dispute exists concerning
the termination, the parties shall promptly proceed to arbitration as provided
in Section 18 of this Agreement. Notwithstanding the pendency of any such
dispute, the Employer shall continue to pay Executive his Base Salary, and other
compensation and benefits (including, without limitation, health insurance
coverage) in effect when the notice giving rise to the dispute was given (except
as to termination of Executive for Cause); provided, however, that such payments
and benefits shall not continue beyond the date that is 36 months from the date
the Notice of Termination is given. In the event the voluntary termination by
Executive of his employment for Good Reason is disputed by the Employer, and if
it is determined in arbitration that Executive is not entitled to termination
benefits pursuant to this Agreement, he shall return all cash payments made to
him pending resolution by arbitration, with interest thereon at the prime rate
as published in The Wall Street Journal from time to time if it is determined in
arbitration that Executive’s voluntary termination of employment for Good Reason
was not taken in good faith and not in the reasonable belief that grounds
existed for his voluntary termination for Good Reason. If it is determined that
the Executive is entitled to receive severance benefits under this Agreement,
then any continuation of Base Salary and other compensation and benefits made to
the Executive under this Section shall offset the amount of any severance
benefits that are due to the Executive under this Agreement.
     8.3. For purposes of this Agreement, a “Notice of Termination” shall mean a
written notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated and “Date of Termination” shall mean
the date of the Notice of Termination.

117



--------------------------------------------------------------------------------



 



ARTICLE 9 POST-TERMINATION OBLIGATIONS AND CONFIDENTIALITY.
     (a) The Executive hereby covenants and agrees that, for a period of two
years following his termination of employment with the Company or the Bank, he
shall not, without the written consent of the Employer, either directly or
indirectly engage in any of the actions described below; provided, however, that
the Executive is not required to honor the terms of this Section 9 in the event
that the Executive terminates employment with the Company or the Bank and is not
receiving any severance payments pursuant to this Agreement:
          (i) solicit, offer employment to, or take any other action intended
(or that a reasonable person acting in like circumstances would expect) to have
the effect of causing any officer or employee of the Company or the Bank or any
of their affiliates to terminate his or her employment and accept employment or
become affiliated with, or provide services for compensation in any capacity
whatsoever to, any business whatsoever that competes with the business of the
Company or the Bank or any of their affiliates or has headquarters or offices
within thirty-five (35) miles of the locations in which the Company or the Bank
or their affiliates has business operations or has filed an application for
regulatory approval to establish an office;
          (ii) become an officer, employee, consultant, director, independent
contractor, agent, sole proprietor, joint venturer, greater than 5% equity-owner
or stockholder, partner or trustee of any savings bank, savings and loan
association, savings and loan holding company, credit union, bank or bank
holding company, insurance company or agency, any mortgage or loan broker or any
other entity competing with the Company or the Bank or their affiliates in the
same geographic locations where the Company or the Bank or their affiliates has
material business interests; provided, however, that this restriction shall not
apply if the Executive’s employment is terminated following a Change in Control
or due to Termination for Cause; or
          (iii) solicit, provide any information, advice or recommendation or
take any other action intended (or that a reasonable person acting in like
circumstances would expect) to have the effect of causing any customer of the
Company or the Bank or their affiliates to terminate an existing business or
commercial relationship with the Company or the Bank or their affiliates.
     (b) Executive shall, upon reasonable notice, furnish such information and
assistance to the Employer and/or its affiliates, as may reasonably be required
by the Employer and/or its affiliates, in connection with any litigation in
which it or any of its subsidiaries or affiliates is, or may become, a party;
provided, however, that Executive shall not be required to provide information
or assistance with respect to any litigation between the Executive and the
Employer, or any of its affiliates. Executive shall be reimbursed by the
Employer for out-of-pocket expenses associated with such assistance, provided
that Executive submits appropriate receipts to the Employer for such expenses.
Such reimbursements shall be paid in a cash lump sum no later than March 15 of
the year after the year in which the expenses were incurred.
     (c) Executive agrees that he shall not, directly or indirectly, use, make
available, sell, disclose or otherwise communicate to any person, other than in
the course of the Executive’s assigned duties and for the benefit of the Company
or the Bank, either during the period of the Executive’s employment or at any
other time thereafter, any nonpublic, proprietary or confidential information,
knowledge or data relating or belonging to the Company or the Bank, any of their
respective subsidiaries, affiliated companies or businesses, which shall have
been obtained by the Executive during the Executive’s employment with the
Company or the Bank. The foregoing shall not apply to information that (i) was
known to the public prior to its disclosure to the Executive; (ii) becomes known
to the public subsequent to disclosure to the Executive through no wrongful act
of the Executive of any representative of the Executive; or (iii) the Executive
is required to disclose by applicable law, regulation or legal process (provided
that the Executive provides the Company and the Bank, as the case may be, with
prior notice of the contemplated disclosure and reasonably cooperates with the
Company or Bank, as the case may be, at its expense in seeking a protective
order or other appropriate protection of such information). Notwithstanding
clauses (i) and (ii) of the preceding sentence, the Executive’s obligation to
maintain such disclosed information in confidence shall not terminate where only
portions of the information are in the public domain.
     (d) All payments and benefits to the Executive under this Agreement shall
be subject to the Executive’s compliance with this Section. The parties hereto,
recognizing that irreparable injury will result to the Employer, its business
and property in the event of the Executive’s breach of this Section, agree that,
in the event of any such breach by the Executive, the Employer will be entitled,
in addition to any other remedies and damages available, to an injunction to
restrain the violation hereof by the Executive and all persons acting for or
with the Executive. The Executive represents and admits that the Executive’s
experience and capabilities are such that the Executive can obtain employment in
a business engaged in other lines and/or of a different nature than the
Employer, and that the enforcement of a remedy by way of injunction will not
prevent the Executive from earning a livelihood. Nothing herein will be

118



--------------------------------------------------------------------------------



 



construed as prohibiting the Employer from pursuing any other remedies for such
breach or threatened breach, including the recovery of damages from the
Executive.
ARTICLE 10 SOURCE OF PAYMENTS.
     All payments provided in this Agreement shall be timely paid in cash or
check from the general funds of the Bank. The Company, however, guarantees
payment and provision of all amounts and benefits due hereunder to Executive,
and if such amounts and benefits due from the Bank are not timely paid or
provided by the Bank, such amounts and benefits shall be paid or provided by the
Company.
ARTICLE 11 EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.
     This Agreement contains the entire understanding between the parties hereto
and supersedes any prior employment agreement between the Employer or any
predecessor of the Employer and Executive, except that this Agreement shall not
affect or operate to reduce any benefit or compensation inuring to Executive of
a kind elsewhere provided. No provision of this Agreement shall be interpreted
to mean that Executive is subject to receiving fewer benefits than those
available to him without reference to this Agreement.
ARTICLE 12 NO ATTACHMENT; BINDING ON SUCCESSORS.
     12.1. Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null,
void, and of no effect.
     12.2. This Agreement shall be binding upon, and inure to the benefit of,
Executive and the Employer and their respective successors and assigns.
ARTICLE 13 MODIFICATION AND WAIVER.
     13.1. This Agreement may not be modified or amended except by an instrument
in writing signed by the parties hereto.
     13.2. No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future as to any act other than that specifically
waived.
ARTICLE 14 REQUIRED PROVISIONS.
     14.1. Notwithstanding anything herein contained to the contrary, any
payments to Executive by the Employer, whether pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with Section
18(k) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the
regulations promulgated thereunder in 12 C.F.R. Part 359.
     14.2. The Employer may terminate the Executive’s employment at any time and
for any reason, but any termination by the Company, other than Termination for
Cause, shall not prejudice Executive’s right to compensation or other benefits
under this Agreement.
ARTICLE 15 SEVERABILITY.
     If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.
ARTICLE 16 HEADINGS FOR REFERENCE ONLY.
     The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

119



--------------------------------------------------------------------------------



 



ARTICLE 17 GOVERNING LAW.
     This Agreement shall be governed by the laws of the State of New York but
only to the extent not superseded by federal law.
ARTICLE 18 ARBITRATION.
     (a) Any disagreement, dispute, controversy or claim arising out of or
relating to this Agreement or the interpretation or validity hereof shall be
settled exclusively and finally by arbitration. It is specifically understood
and agreed that any disagreement, dispute or controversy which cannot be
resolved between the parties, including without limitation any matter relating
to the interpretation of this Agreement, may be submitted to arbitration
irrespective of the magnitude thereof, the amount in controversy or whether such
disagreement, dispute or controversy would otherwise be considered justifiable
or ripe for resolution by a court or arbitral tribunal. The arbitration shall be
conducted in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (the “AAA”).
     (b) The arbitral tribunal shall consist of one arbitrator who shall be an
attorney of recognized standing at the bar with at least 15 years experience in
the practice of law. The parties to the arbitration jointly shall directly
appoint such arbitrator within 30 days of initiation of the arbitration. If the
parties shall fail to appoint such arbitrator as provided above, such arbitrator
shall be appointed by the AAA as provided in the Commercial Arbitration Rules
and shall be a person who (i) maintains his or her principal place of business
either within 75 miles of Buffalo, New York and (ii) had substantial experience
in commercial and business matters. The Company or the Bank shall pay all of the
fees and expenses of the arbitrator. The Bank shall pay all of the fees and
expenses of the arbitrator, in a lump sum no later than two and one-half months
after the end of the calendar year in which such expenses were incurred. The
arbitration shall be conducted within the Buffalo, New York metropolitan area or
in such other city in the Untied States of America as the parties to the dispute
may designate by mutual written consent.
     (c) At any oral hearing of evidence in connection with the arbitration,
each party thereto or its legal counsel shall have the right to examine its
witnesses and to cross-examine the witnesses of any opposing party. No evidence
of any witness shall be presented unless the opposing party or parties shall
have the opportunity to cross-examine such witness, except as the parties to the
dispute otherwise agree in writing or except under extraordinary circumstances
where the interests of justice require a different procedure.
     (d) A decision or award of the arbitral tribunal shall be final and binding
upon the parties to the arbitration proceeding. The parties hereto hereby waive
to the extent permitted by law any rights to appeal or to seek review of such
award by any court or tribunal. The parties hereto agree that the arbitral award
may be enforced, against the parties to the arbitration proceeding or their
assets wherever they may be found and that a judgment upon the arbitral award
may be entered in any court having jurisdiction thereof.
     (e) Nothing herein contained shall be deemed to give, the arbitral tribunal
any authority, power, or right to alter, change, amend, modify, add to, or
subtract from any of the provisions of this Agreement.
ARTICLE 19 INDEMNIFICATION.
     19.1. The Executive shall be provided with coverage under a standard
directors’ and officers’ liability insurance policy. The Employer shall
indemnify Executive to the fullest extent permitted against all expenses and
liabilities reasonably incurred by him in connection with or arising out of any
action, suit or proceeding in which he may be involved by reason of his having
been an officer of the Employer (whether or not he continues to be an officer at
the time of the of incurring such expenses or liabilities) such expenses and
liabilities to include, but not be limited to, judgments, court costs and
attorneys’ fees and the cost of reasonable settlements (such settlements must be
approved by the Chief Executive Officer), provided that the Employer shall not
be required to indemnify or reimburse Executive for legal expenses or
liabilities incurred in connection with an action, suit or proceeding arising
from any illegal or fraudulent act committed by Executive. Any such
indemnification shall be made consistent with Section 18(k) of the Federal
Deposit Insurance Act, 12 U.S.C. §1828(k), and the regulations issued thereunder
in 12 C.F.R. Part 359.
ARTICLE 20 Notice.
     For the purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by certified or registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below:

120



--------------------------------------------------------------------------------



 



         
 
  To the Company:   Evans Bancorp, Inc.
One Grimbsy Drive
Hamburg NY 14075
 
       
 
  To the Bank:   Evans Bank, N.A.
One Grimbsy Drive
Hamburg NY 14075
 
       
 
  To Executive:   William R. Glass
31 Braunview Way
Orchard Park, NY 14127

SIGNATURES
     IN WITNESS WHEREOF, the Company and the Bank have each caused this
Agreement to be executed by its duly authorized representative, and Executive
has signed this Agreement, effective as of the date first above written.

           
EVANS BANCORP, INC.
    Date October 1, 2010  By:   /s/ David J. Nasca         David J. Nasca,
President and        Chief Executive Officer     

            EVANS BANK, N.A.
    Date October 1, 2010  By:   /s/ David J. Nasca         David J. Nasca,
President and        Chief Executive Officer     

            EXECUTIVE
    Date October 1, 2010  /s/ William R. Glass       William R. Glass         

121



--------------------------------------------------------------------------------



 



         

APPENDIX A
ACKNOWLEDGMENT AND RELEASE
     This Acknowledgment and Release (the “Acknowledgment and Release”) is
entered into as of _________________, by and between ________________________
(“Executive”), Evans Bank, NA (the “Bank”) and Evans Bancorp, Inc. (the
“Company”).
     WHEREAS, the Executive, the Bank and the Company have entered into an
employment agreement dated _____________ (the “Employment
Agreement”)(capitalized terms not defined herein shall have the meaning ascribed
to them in the Employment Agreement); and
     WHEREAS, the Executive, the Bank and the Company have agreed to terminate
the Employment Agreement in exchange for payment of the severance benefits
described in the Employment Agreement, which payment is contingent upon the
execution of this Acknowledgment and Release;
     NOW THEREFORE, in consideration of the foregoing and other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged, it is agreed as follows:
     1. Consideration. In full satisfaction of the benefits payable under the
Employment Agreement (other than the Bank’s obligation to continue life
insurance and non-taxable medical and health insurance coverage until the date
that is thirty-six months from the Effective Date), no later than
__________________, the Bank shall pay the Executive a lump sum payment in the
amount of $________________ (the “Payment”).
     2. Release and Waiver.
          (a) Executive hereby agrees that the Payment will be in full
satisfaction of all obligations of the Bank and the Company to Executive under
the Employment Agreement, other than the Bank’s obligation to continue life
insurance and non-taxable medical and health insurance coverage until the date
that is thirty-six months following the Effective Date.
          (b) Executive, on behalf of himself, his heirs and assigns,
irrevocably and unconditionally releases the Bank and the Company from all
claims, controversies, liabilities, demands, causes of action, debts,
obligations, promises, acts, agreements, and damages of whatever kind or nature,
whether known or unknown, suspected or unsuspected, foreseen or unforeseen,
liquidated or contingent, actual or potential, jointly and individually, that he
has had or now has, based on any and all aspects of the Agreements, including,
but not limited to, any and all claims for breach of express or implied contract
or covenant of good faith and fair dealing (whether written or oral), all claims
for retaliation or violation of public policy, breach of promise, detrimental
reliance or tort (e.g., intentional infliction of emotional distress,
defamation, wrongful termination, interference with contractual or advantageous
relationship, etc.), whether based on common law or otherwise; all claims
arising under Title VII of the Civil Rights Act of 1964, as amended; the Age
Discrimination in Employment Act; the Americans with Disabilities Act; the Equal
Pay Act, the Fair Labor Standards Act (“FLSA”), the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), the Employee Retirement Income Security Act
(“ERISA”), the Family and Medical Leave Act, the National Labor Relations Act,
the Rehabilitation Act, the Older Worker Benefits Protection Act, the New York
Human Rights Law, the New York Labor Law, the Constitution of the State of New
York, claims for emotional distress, mental anguish, personal injury, loss of
consortium; any and all claims that may be asserted on Executive’s behalf by
others (including the Equal Employment Opportunity Commission), or any other
federal, state or local laws or regulations relating to employment or benefits
associated with employment. The foregoing list is meant to be illustrative
rather than inclusive. Notwithstanding the above, it is understood that
Executive does not waive any rights he may have to vested benefits under any
tax-qualified retirement, restricted stock or stock option awards, or any other
benefit plan, contract or arrangement.
          (c) Executive waives the rights and claims to the extent set forth
above, and he also agrees not to institute, or have instituted, a lawsuit
against the Bank and/or the Company based on any such waived claims or rights.
          (d) Executive acknowledges that he/she has been instructed to, and has
had the opportunity to review this Acknowledgment and Release with an attorney
or any representative of his/her choosing before signing it. Executive further
acknowledges that he/she has twenty-one (21) days from the date Executive
receives this Acknowledgement and Release to consider this Acknowledgment and
Release. Executive further acknowledges that he/she was given information about
other employees laid off and retained within his/her department (if any),
including

122



--------------------------------------------------------------------------------



 



their ages, and has had an opportunity to consider and review this information
along with this Acknowledgment and Release.
          (e) Executive shall have seven (7) days after signing this
Acknowledgment and Release to revoke it. This Acknowledgment and Release shall
not be effective nor will any consideration be provided until after the
revocation period has passed. A revocation of this Acknowledgment and Release
shall be written and shall not be effective unless actually received by the Bank
and the Company on or before the 7th day after this Acknowledgment and Release
has been signed.
          (f) EXECUTIVE ACKNOWLEDGES AND AGREES THAT THIS RELEASE IS A FULL AND
FINAL BAR TO ANY AND ALL CLAIM(S) OF ANY TYPE THAT HE MAY NOW HAVE AGAINST THE
BANK AND/OR THE COMPANY, TO THE EXTENT PROVIDED ABOVE BUT THAT IT DOES NOT
RELEASE ANY CLAIMS THAT MAY ARISE AFTER THE DATE OF THIS AGREEMENT OR NOT
OTHERWISE ADDRESSED HEREIN.
     3. General Provisions.
          (a) Heirs, Successors and Assigns. The terms of this Acknowledgment
and Release shall be binding upon the parties hereto and their respective heirs,
successors and assigns, including but not limited to the Bank and the Company.
          (b) Final Agreement. This Acknowledgment and Release represents the
entire understanding of the parties with respect to the subject matter hereof
and supersedes all prior understandings, written or oral. The terms of this
Acknowledgment and Release may be changed, modified or discharged only by an
instrument in writing signed by the parties hereto.
          (c) Governing Law. This Acknowledgment and Release shall be construed,
enforced and interpreted in accordance with and governed by the laws of the
State of New York, without reference to its principles of conflicts of law.
          (d) Counterparts. This Acknowledgment and Release may be executed in
one or more counterparts, each of which counterpart, when so executed and
delivered, shall be deemed an original and all of which counterparts, taken
together, shall constitute but one and the same agreement.
          (e) Severability. Any term or provision of this Acknowledgment and
Release which is held to be invalid or unenforceable shall be ineffective to the
extent of such invalidity or unenforceability without rendering invalid or
unenforceable the remaining terms and provisions of this Acknowledgment and
Release.
     IN WITNESS WHEREOF, the parties hereto have signed this Acknowledgment and
Release and the Executive hereby declares that the terms of this Acknowledgement
and Release have been completely read, are fully understood, and are voluntarily
accepted after complete consideration of all facts and legal claims.

         
 
  EXECUTIVE  
 
       
 
       
 
     
Date
       
 
       
 
  EVANS BANK, N.A.  
 
       
 
  By:    
 
       
Date
       
 
       
 
  EVANS BANCORP, INC.  
 
       
 
  By:    
 
       
Date
       

123